DETAILED ACTION
Claims 1-33 are pending.
The office acknowledges the following papers:
Oath, ADS, and power of attorney filed on 10/21/2019.

	Priority
No claim for priority has been made in this application.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figure 3 elements 204E, 206, and 321 don’t correctly correspond to published application paragraphs 46-47. Elements 204E and 206 are cited with different element numbers in the above paragraphs. Element 321 is used to describe both the shared register file and non-quantum execution resources. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The disclosure is objected to because of the following informalities:
Published application paragraphs 46-47 don’t correctly correspond to Figure 3 elements 204E, 206, and 321. Elements 204E and 206 are cited with different element numbers in the above paragraphs. Element 321 is used to describe both the shared register file and non-quantum execution resources.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claims 23-33, the specification does not provide a definition for the claimed “machine-readable medium”. A Broadest reasonable interpretation for the term “MRM” would include both statutory embodiments and non-statutory embodiments such as signals. The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter. The Examiner suggests amending the claim(s) to read as a “non-transitory Computer-readable storage medium”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 11-13, 18-19, 22-24, 29-30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("An Experimental Microarchitecture for a Superconducting Quantum Processor" MICRO-50, October 14–18, 2017).
As per claim 1:
Fu disclosed a processor comprising: 
a decoder comprising quantum instruction decode circuitry to decode quantum instructions to generate decoded quantum instructions and non-quantum instruction decode circuitry to decode non-quantum instructions to generate decoded non-quantum instructions (Fu: Figures 4 and 7, section 5 paragraph 3, section 5.3.2 paragraphs 1-3, and section 7.2 paragraph 3, table 5)(The physical microcode unit translates (i.e. decodes) fetched quantum instructions into microinstructions. The decoder of the execution controller decodes auxiliary instructions for execution in the classical pipeline. It would have been obvious to one of ordinary skill in the art that these decoding elements can be combined so that the decoding steps occur prior to register reading. In addition, according to “In re Japikse” (181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), shifting the location of parts doesn’t give patentability over prior art.); 
execution circuitry including a first plurality of functional units to execute the decoded quantum instructions (Fu: Figures 4 and 7, section 5 paragraph 3, section 5.1.1 paragraph 1, section 5.3.2 paragraphs 1, 4, and 7, and section 7.2 paragraph 3, table 5)(The broadest reasonable interpretation of quantum functional units is inclusive of a unit generating a codeword/command packet (see at least figure 6b element 606, published application paragraph 54). The QMB decomposes microinstructions into micro-operations. The micro-operation unit generates codeword triggers based on received micro-operations.) and a second plurality of functional units to execute the decoded non-quantum instructions (Fu: Figure 7, section 7.2 paragraph 3, table 5)(The execution controller includes execution units to execute the auxiliary instructions.); 
a shared register file shared by the first plurality of functional units and the second plurality of functional units, the shared register file to store operands used for execution of the decoded quantum instructions and decoded non-quantum instructions (Fu: Figure 7, section 5.3.1 and section 7.2 paragraph 3, table 5)(The register file is references by both auxiliary and quantum instructions during execution to store operand data.); and 
a classical-quantum (C-Q) interface to couple the execution circuitry to a quantum processor, the C-Q interface comprising digital-to-analog circuitry to generate analog signals to manipulate a current state of one or more quantum bits (qubits) of the quantum processor in response to execution of the decoded quantum instructions (Fu: Figures 4 and 7, section 2.1, section 5 paragraphs 3-4, section 5.1.1 paragraph 1, and section 7.2 paragraph 3)(The analog-digital interface (i.e. C-Q interface) includes CTPG units to generate analog pulses to the quantum chip to perform operations on qubits.).
As per claim 2:
Fu disclosed the processor of claim 1 wherein the C-Q interface further comprises analog-to-digital circuitry to convert one or more analog measurements taken from one or more of the qubits to one or more digital values to be stored in the shared register file (Fu: Figures 4 and 7, section 5 paragraph 4 and section 5.1.2)(The MDUs convert analog outputs of the quantum processor to binary results. The binary results from the analog-digital interface are stored in the register file.).
As per claim 7:
Fu disclosed the processor of claim 1 further comprising: 
instruction fetch circuitry to fetch the quantum instructions and non-quantum instructions from executable program code stored in a region of a system memory, the executable program code including the quantum and non-quantum instructions (Fu: Figures 4 and 7, section 5 paragraph 3)(The host CPU fetches quantum code containing quantum and auxiliary instructions from main memory (i.e. system memory) into the quantum instruction cache.).
As per claim 8:
Fu disclosed the processor of claim 7 further comprising: 
a level 1 (L1) instruction cache to store the quantum instructions and the non-quantum instructions prior to decoding by the decoder (Fu: Figures 4 and 7, section 5 paragraph 3)(The host CPU fetches quantum code containing quantum and auxiliary instructions from main memory into the quantum instruction cache.).
As per claim 11:
Fu disclosed the processor of claim 2 wherein the analog-to-digital circuitry comprises one or more of the measurement discrimination units (MDUs) to generate digital values responsive to one or more qubit measurements (Fu: Figures 4 and 7, section 5 paragraph 4 and section 5.1.2)(The MDUs convert analog outputs of the quantum processor to binary results.).
As per claim 12:
Claim 12 essentially recites the same limitations of claim 1. Claim 12 additionally recites the following limitations:
loading runtime program code containing quantum instructions and non-quantum instruction in a memory (Fu: Figures 4 and 7, section 5 paragraph 3)(The host CPU fetches quantum code containing quantum and auxiliary instructions from main memory into the quantum instruction cache.); and
concurrently executing the decoded quantum instructions and the decoded non-quantum instructions (Fu: Figures 4 and 7, section 5 paragraph 3, section 5.1.1 paragraph 1, section 5.3.2 paragraphs 1, 4, and 7, and section 7.2 paragraph 3, table 5)(Outputting the quantum instructions to the physical microcode unit allows for concurrent execution of quantum and auxiliary instructions in the QuMA Core.).
As per claim 13:
The additional limitation(s) of claim 13 basically recite the additional limitation(s) of claim 2. Therefore, claim 13 is rejected for the same reason(s) as claim 2.
As per claim 18:
The additional limitation(s) of claim 18 basically recite the additional limitation(s) of claim 7. Therefore, claim 18 is rejected for the same reason(s) as claim 7.
As per claim 19:
The additional limitation(s) of claim 19 basically recite the additional limitation(s) of claim 8. Therefore, claim 19 is rejected for the same reason(s) as claim 8.
As per claim 22:
The additional limitation(s) of claim 22 basically recite the additional limitation(s) of claim 11. Therefore, claim 22 is rejected for the same reason(s) as claim 11.
As per claim 23:
Claim 23 essentially recites the same limitations of claim 12. Therefore, claim 23 is rejected for the same reasons as claim 12.
As per claim 24:
The additional limitation(s) of claim 24 basically recite the additional limitation(s) of claim 13. Therefore, claim 24 is rejected for the same reason(s) as claim 13.
As per claim 29:
The additional limitation(s) of claim 29 basically recite the additional limitation(s) of claim 18. Therefore, claim 29 is rejected for the same reason(s) as claim 18.
As per claim 30:
The additional limitation(s) of claim 30 basically recite the additional limitation(s) of claim 19. Therefore, claim 30 is rejected for the same reason(s) as claim 19.
As per claim 33:
The additional limitation(s) of claim 33 basically recite the additional limitation(s) of claim 22. Therefore, claim 33 is rejected for the same reason(s) as claim 22.

Claims 3-6, 9, 14-17, 20, 25-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("An Experimental Microarchitecture for a Superconducting Quantum Processor" MICRO-50, October 14–18, 2017), in view of Official Notice.
As per claim 3:
Fu disclosed the processor of claim 2 wherein the quantum instruction decode circuitry decodes each quantum instruction into a set of one or more quantum microoperations (uops) (Fu: Figures 4 and 7, section 5 paragraph 3, section 5.3.2 paragraphs 1-3, and section 7.2 paragraph 3, table 5)(The physical microcode unit translates (i.e. decodes) fetched quantum instructions into microinstructions.) and wherein the non-quantum instruction decode circuitry decodes each non-quantum instruction into a set of one or more non-quantum uops (Fu: Figures 4 and 7, section 5 paragraph 3, section 5.3.2 paragraphs 1-2, and section 7.2 paragraph 3, table 5)(The decoder of the execution controller decodes auxiliary instructions for execution in the classical pipeline. Official notice is given that decoders can receive macroinstructions and output decoded sets of micro-operations for the advantage of code density. Thus, it would have been obvious to one of ordinary skill in the art that the decoder of the execution controller outputs auxiliary micro-operations for execution.).
As per claim 4:
Fu disclosed the processor of claim 3 wherein the first plurality of functional units are to execute the quantum uops (Fu: Figures 4 and 7, section 5 paragraph 3, section 5.1.1 paragraph 1, section 5.3.2 paragraphs 1, 4, and 7, and section 7.2 paragraph 3, table 5)(The broadest reasonable interpretation of quantum functional units is inclusive of a unit generating a codeword/command packet (see at least figure 6b element 606, published application paragraph 54). The QMB decomposes microinstructions into micro-operations. The micro-operation unit generates codeword triggers based on received micro-operations.) and the second plurality of functional units are to execute the non-quantum uops (Fu: Figure 7, section 7.2 paragraph 3, table 5)(The execution controller includes execution units to execute the auxiliary instructions.).
As per claim 5:
Fu disclosed the processor of claim 4 wherein the shared register file is to store source and destination operands responsive to execution of the quantum uops and non-quantum uops (Fu: Figure 4, section 5.3.2 paragraph 2 and section 7.2 paragraph 3, table 5)(The register file stores source and destination operands for the quantum ISA.).
As per claim 6:
Fu disclosed the processor of claim 5 wherein at least one destination operand comprises a result generated from a measurement of one or more of the qubits, the measurement converted to the destination operand by the C-Q interface (Fu: Figures 4 and 7, section 5 paragraph 4 and section 5.1.2, table 5)(The MDUs convert analog outputs of the quantum processor to binary results. The binary results from the analog-digital interface are stored in the register file.).
As per claim 9:
Fu disclosed the processor of claim 6 wherein the digital-to-analog circuitry of the C-Q interface comprises a set of codeword triggered pulse generation (CTPG) units to generate sequences of pulses to control the qubits of the quantum processor in response to codewords generated by the first set of functional units (Fu: Figures 4 and 7, section 2.1, section 5 paragraphs 3-4, section 5.1.1 paragraph 1, and section 7.2 paragraph 3)(The analog-digital interface (i.e. C-Q interface) includes CTPG units to generate analog pulses to the quantum chip to perform operations on qubits.).
As per claim 14:
The additional limitation(s) of claim 14 basically recite the additional limitation(s) of claim 3. Therefore, claim 14 is rejected for the same reason(s) as claim 3.
As per claim 15:
The additional limitation(s) of claim 15 basically recite the additional limitation(s) of claim 4. Therefore, claim 15 is rejected for the same reason(s) as claim 4.
As per claim 16:
The additional limitation(s) of claim 16 basically recite the additional limitation(s) of claim 5. Therefore, claim 16 is rejected for the same reason(s) as claim 5.
As per claim 17:
The additional limitation(s) of claim 17 basically recite the additional limitation(s) of claim 6. Therefore, claim 17 is rejected for the same reason(s) as claim 6.
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 9. Therefore, claim 20 is rejected for the same reason(s) as claim 9.
As per claim 25:
The additional limitation(s) of claim 25 basically recite the additional limitation(s) of claim 14. Therefore, claim 25 is rejected for the same reason(s) as claim 14.
As per claim 26:
The additional limitation(s) of claim 26 basically recite the additional limitation(s) of claim 15. Therefore, claim 26 is rejected for the same reason(s) as claim 15.
As per claim 27:
The additional limitation(s) of claim 27 basically recite the additional limitation(s) of claim 16. Therefore, claim 27 is rejected for the same reason(s) as claim 16.
As per claim 28:
The additional limitation(s) of claim 28 basically recite the additional limitation(s) of claim 17. Therefore, claim 28 is rejected for the same reason(s) as claim 17.
As per claim 31:
The additional limitation(s) of claim 31 basically recite the additional limitation(s) of claim 20. Therefore, claim 31 is rejected for the same reason(s) as claim 20.

Claims 10, 21, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("An Experimental Microarchitecture for a Superconducting Quantum Processor" MICRO-50, October 14–18, 2017), in view of Official Notice, further in view of Chow et al. (U.S. 2018/0225586).
As per claim 10:
Fu disclosed the processor of claim 9 wherein a first codeword is to be generated in response to the first set of functional units executing a first decoded quantum instruction (Fu: Figures 4 and 7, section 5 paragraphs 3-4, section 5.1.1 paragraph 1, section 5.3.2 paragraphs 1 and 7, and section 7.2 paragraph 3, table 5)(The micro-operation unit generates codeword triggers based on received micro-operations.), the first codeword comprising a first field to identify one or more qubits on which an operation is to be performed (Fu: Tables 1 and 5-6)(The quantum instructions specify a qubit to perform an operation on.).
Fu failed to teach a second field to identify a channel over which to control the one or more qubits.
However, Chow combined with Fu disclosed a second field to identify a channel over which to control the one or more qubits (Chow: Figure 1B elements 115, paragraph 30)(Fu: Figure 6, section 7.1 paragraph 1)(Chow disclosed a four channel AWG allowing for operations with different qubits. The combination allows for such AWGs in Fu. The combination allows for selecting one of the sets of channels to perform an operation on a selected qubit.).
The advantage of implementing larger channel AWGs is that larger types of operations on qubits can be performed. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the AWGs of Chow within Fu for the above advantage.
As per claim 21:
The additional limitation(s) of claim 21 basically recite the additional limitation(s) of claim 10. Therefore, claim 21 is rejected for the same reason(s) as claim 10.
As per claim 32:
The additional limitation(s) of claim 32 basically recite the additional limitation(s) of claim 21. Therefore, claim 32 is rejected for the same reason(s) as claim 21.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Ipek et al. (U.S. 2019/0188596), taught efficient cryogenic computing.
Hilton et al. (U.S. 2007/0239366), taught a hybrid classical-quantum computer architecture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183